Exhibit 10.2

FORM OF SENIOR NOTES

PURCHASE AGREEMENT

This Senior Notes Purchase Agreement (the “Agreement”) is entered into as of the
seventh day of June, 2006, by and among Primus Telecommunications Group,
Incorporated, a Delaware corporation (“Primus”), Primus Telecommunications
Holding, Inc., a Delaware corporation (“Holding”), and each of the holders
listed on the schedules hereto (each a “Holder” and, collectively, the
“Holders”), with reference to the following facts (capitalized terms used but
not otherwise defined herein shall have the meanings set forth in Exhibit A
hereto):

A. Each Holder is the beneficial owner of certain of the outstanding 3.75%
Convertible Senior Notes due 2010 (the “Old Notes”) of Primus as set forth on
such Holder’s Schedule I hereto;

B. Each Holder has entered into Exchange Agreements (“Exchange Agreements”) with
Primus pursuant to which the Holders will, simultaneously with this Agreement,
exchange those Old Notes owned by it that are listed on its Schedule I for new
5.00% Exchangeable Senior Notes due 2009 (the “New Notes”) of Holding and
guaranteed by Primus (exchangeable into shares of Common Stock of Primus), in an
amount as set forth on such Holder’s Schedule I, and on the basis set forth in
the Exchange Agreement and on the terms and conditions described on Exhibit A
thereto;

C. Each Holder wishes to purchase, and Primus wishes to sell, New Notes in an
amount set forth on Schedule I hereto for cash on the basis set forth in this
Agreement and on the terms and conditions described on Exhibit A;

D. Primus had its annual stockholders meeting (the “Annual Meeting”) on May 30,
2006, at which Primus called to order and adjourned such meeting until June 20,
2006, for which they have solicited proxies to, among other things, approve an
amendment to their First Amended and Restated Certificate of Incorporation (the
“Charter”) (i) providing for a one-for-ten (1-for-10) reverse stock split of
Primus’s issued and outstanding shares of common stock, par value $0.01 per
share (“Common Stock”), and (ii) to increase the number of authorized shares of
Common Stock from 150,000,000 to 300,000,000, which Primus’s board of directors,
in its discretion, would be authorized to implement without further approval or
authorization of Primus’s stockholders;

E. Primus issued a press release and intends to mail a supplement to its
stockholders announcing the terms of this Agreement;

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants hereinafter contained, the parties hereto agree as follows:

1. Purchase. Subject to the terms and conditions of this Agreement and those set
forth on Exhibit A, each Holder severally, and not jointly, agrees to purchase,
and Primus agrees to sell, New Notes on the basis set forth in this Agreement.
At the Closing (as defined below), each

 

1



--------------------------------------------------------------------------------

Holder will deliver to Primus (by wire transfer of immediately available funds
to an account designated by Primus in writing) the aggregate purchase price set
forth on such Holder’s Schedule I, and Primus shall deliver or cause to be
delivered to such Holder the principal amount of New Notes as set forth on such
Holder’s Schedule I (such transactions in this Section 1 with respect to each
Holder, the “Purchase”):

1.1 Other Documents. The New Notes shall be subject to an indenture with a
trustee of national standing selected by Primus, which indenture shall be
substantially in the form of the indenture used for Primus’s Step-Up Convertible
Subordinated Notes due 2009, conformed to the terms set forth on Exhibit A,
together with such changes agreed to in writing by Primus and the Holders.
Primus and Holding shall enter into a registration rights agreement with each
Holder on customary terms and conditions, including those on Exhibit B. Primus,
Holding and each Holder shall execute and/or deliver such other documents and
agreements as are customary and reasonably necessary to effectuate the Purchase
in connection with the Closing.

1.2 Closing. Upon confirmation that the other conditions to closing specified
herein have been satisfied or duly waived by the Holders or Primus, as
applicable, the closing of the Purchase (the “Closing”) shall occur on the
Closing Date of the Exchange, or such other date (the “Closing Date”) as is
mutually acceptable to the Holders and Primus.

2. Representations and Warranties of Primus and Holding. Primus and Holding
represent and warrant to each Holder, as of the date hereof, and as of the
Closing Date that:

2.1 Organization and Qualification. Each of Primus and Holding is an entity duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its formation and has the requisite corporate power and
authority to enter into and perform its obligations under the Transaction
Documents to which it is a party.

2.2 Authorization and Binding Obligation. Each of Primus and Holding has full
corporate power to execute and deliver the Transaction Documents to which it is
a party. The execution and delivery of this Agreement by Primus and the
performance of its obligations hereunder have been, and the execution and
delivery by each of Primus and Holding of the other Transaction Documents to
which it is a party and the performance of their respective obligations
thereunder have been duly authorized by all necessary corporate action, and no
other corporate proceedings on their part are necessary for the execution and
delivery of this Agreement and the other Transaction Documents, and the
performance of their obligations provided for herein and therein. This Agreement
has been, and the other Transaction Documents have been, or on or prior to the
Closing Date will be, duly executed and delivered by each of Primus and Holding,
as the case may be, and, assuming this Agreement and the other Transaction
Documents are or, on or prior to the Closing Date, will be binding obligations
of each Holder party thereto, this Agreement constitutes, and the other
Transaction Documents constitute, or on or prior to the Closing Date will
constitute, valid and binding obligations of Primus and Holding, as applicable,
enforceable against them in accordance with their respective terms, subject to
bankruptcy, insolvency, reorganization and other laws of general applicability
relating to or affecting creditors’ rights and to general equity principles.

 

2



--------------------------------------------------------------------------------

2.3 No Conflict; Required Filings and Consents.

 

  c. The execution and delivery of this Agreement and the other Transaction
Documents by Primus and Holding, as the case may be, and the performance of
their obligations hereunder and thereunder, will not (i) conflict with or
violate the organizational documents of either of them, (ii) conflict with or
violate any Legal Requirement applicable to either of them, or by which any of
their respective properties is bound or affected, or (iii) result in any breach
of or constitute a default (or an event that with notice or lapse of time or
both would become a default) under any note, bond, mortgage, indenture,
contract, agreement, lease, license, permit, franchise or other instrument to
which either of them are a party or by which either of them or any of their
respective properties are bound or affected, except where (in the case of
clauses (ii) and (iii)) any of the foregoing would not, either individually or
in the aggregate, have or reasonably be expected to have a Material Adverse
Effect.

 

  d. The execution and delivery of this Agreement and the other Transaction
Documents by Primus and Holding, as the case may be, and the performance of
their obligations hereunder and thereunder, will not require any prior consent,
approval or authorization, or prior filing with or notification to, any
Governmental Authority, except where the failure to obtain such prior consents,
approvals or permits, or to make such prior filings or notifications, would not
have or reasonably be expected to have a Material Adverse Effect.

2.4 Material Disclosure. There has been no change in the business or financial
condition of Primus and its subsidiaries, taken as a whole, since December 31,
2005, which would reasonably be expected to have a Material Adverse Effect,
except as has been disclosed or contained or reflected in any press release
issued prior to the date of this Agreement or in any report, schedule, form,
statement or other document (together with all exhibits, financial statements,
schedules and any amendments thereto) that has been filed by Primus or its
subsidiaries with the Securities and Exchange Commission prior to the date of
this Agreement.

2.5 Rule 144A Eligibility. On the Closing Date, the New Notes will not be of the
same class as securities listed on a national securities exchange registered
under Section 12 of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), or quoted in an automated inter-dealer quotation system.

2.6 No Integration. Neither Primus nor Holding nor any of their affiliates (as
defined in Rule 501(b) of Regulation D of the Securities Act (“Regulation D”))
has, directly or through any agent, sold, offered for sale, solicited offers to
buy or otherwise negotiated in respect of, any security (as defined in the
Securities Act), that is or will be integrated with the sale of the New Notes in
a manner that would require registration of the New Notes under the Securities
Act.

2.7 No General Solicitation. None of Primus, Holding nor any of their affiliates
or any other person acting on its or their behalf (other than the Holders or
their affiliates or any other person acting on their behalf, as to which no
representation is made) has solicited offers for, or offered or sold, the New
Notes by means of any form of general solicitation or general advertising within
the meaning of Rule 502(c) of Regulation D or in any manner involving a public
offering within the meaning of Section 4(2) of the Securities Act.

 

3



--------------------------------------------------------------------------------

2.8 Securities Law Exemptions. Assuming the accuracy of the representations and
warranties of the Holders contained herein and their compliance with their
agreements set forth herein, it is not necessary, in connection with the
issuance and sale of the New Notes to the Holders, to register the New Notes
under the Securities Act or to qualify the indenture relating to such New Notes
under the Trust Indenture Act of 1939, as amended.

2.9 Public Documents. Primus has filed all reports, registration statements,
proxy statements, and other materials, together with any amendments required to
be made with respect thereto, that were required to be filed with the Securities
and Exchange Commission under the Securities Act or the Exchange Act from and
after December 31, 2003 (all such reports and statements are collectively
referred to herein as the “Commission Filings”). As of their respective dates,
the Commission Filings, including the financial statements contained therein,
complied in all material respects with all of the statutes and published rules
and regulations enforced or promulgated by the regulatory authority with which
the Commission Filings were filed, including, without limitation, that the
Commission Filings did not contain any untrue statement of a material fact or
omit to state any material fact necessary in order to make the statements made
therein, in light of the circumstances under which they were made, not
misleading.

2.10 Underlying Shares. When the New Notes are delivered and paid for pursuant
to this Agreement on the Closing Date, (i) such New Notes will be convertible
into Common Stock in accordance with the terms and conditions set forth on
Exhibit A and (ii) the Common Stock initially issuable upon conversion of such
New Notes will have been duly authorized and, when issued upon such conversion,
will be validly issued, fully paid and nonassessable and free of pre-emptive
rights.

2.11 Common Stock. All of the outstanding shares of Common Stock have been duly
authorized and validly issued, are fully paid and non-assessable.

3. Representations and Warranties of each Holder

Each Holder represents and warrants to Primus, as of the date hereof and as of
the Closing Date, as follows:

3.1 Organization, Standing, and Authority. Such Holder (i) is duly organized,
validly existing and in good standing under the laws of its state of
organization and (ii) has the requisite corporate or other entity power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder.

3.2 Authorization and Binding Obligation. The execution and delivery of this
Agreement and any other Transaction Documents to which it will be a party and
the performance by such Holder of its obligations hereunder and thereunder have
been duly authorized by all necessary organizational action, and no other
organizational proceedings on its part are necessary for the execution and
delivery of this Agreement and any other Transaction Documents to which it will

 

4



--------------------------------------------------------------------------------

be party and the performance of its obligations provided for herein and therein.
This Agreement has been, and any other Transaction Documents to which it is a
party will be, duly executed and delivered by it and, assuming this Agreement
and such other Transaction Documents are binding obligations of Primus and
Holding, as applicable, this Agreement and such other Transaction Documents will
constitute valid and binding obligations of it enforceable against it in
accordance with their terms, subject to bankruptcy, insolvency, reorganization
and other laws of general applicability relating to or affecting creditors’
rights and to general equity principles.

3.3 New Notes Not Registered. Such Holder understands that the New Notes, when
issued, will not have been registered under the Securities Act and are issued in
reliance upon an exemption from the registration requirements of the Securities
Act, which depends upon, among other things, the accuracy of the representations
of such Holder as expressed herein. Such Holder is not acquiring the New Notes
with a view to any distribution thereof or with any present intention of
offering or selling any of the New Notes in a transaction that would violate the
Securities Act or the securities laws of any State of the United States or any
other applicable jurisdiction. Such Holder has not offered, sold or delivered
the New Notes to be acquired by such Holder, and will not offer, sell or deliver
the New Notes except pursuant to an effective registration statement under the
Securities Act or an exemption from such registration to the extent available
under the Securities Act. Such Holder understands and acknowledges that no
public market now exists for the New Notes and that neither Primus nor any
affiliate thereof has made any assurances that a public market will ever exist
for the New Notes.

3.4 Qualified Institutional Buyer; Knowledge. Such Holder is a “qualified
institutional buyer” as defined in Rule 144A promulgated under the Securities
Act, with such knowledge and expertise in financial and business matters as are
necessary in order to evaluate the merits and risks of the transactions
contemplated by this Agreement, including the investment in the New Notes. Such
Holder has reviewed the Commission Filings, and is aware of the business affairs
and financial condition of Primus and Holding and has acquired sufficient
information about Primus and Holding to reach an informed and knowledgeable
decision to exchange the Old Notes for the New Notes.

4. Covenants.

4.1 Reasonable Best Efforts to Close. Primus and each Holder shall use
reasonable best efforts to take such actions as are necessary or desirable to
consummate the transactions contemplated by this Agreement.

4.2 Confidentiality Agreement. Notwithstanding anything to the contrary therein,
the Confidentiality Agreement previously entered into between each Holder and
Primus and the confidentiality obligations set forth therein, shall survive and
remain in full force and effect and shall not expire until such time as Primus
or any of its subsidiaries or other affiliates makes a public announcement of
this Agreement or the transactions contemplated hereby.

4.3 PORTAL and DTC. Primus shall use its best efforts to arrange, on or before
the Closing Date, for the New Notes to be designated Private Offerings, Resales
and Trading through Automated Linkages (“PORTAL”) Market securities in
accordance with the rules and regulations

 

5



--------------------------------------------------------------------------------

adopted by the National Association of Securities Dealers, Inc. (“NASD”)
relating to trading in the PORTAL Market and for the New Notes to be eligible
for clearance and settlement through the Depositary Trust Company.

4.4 No Integration. Neither Primus, Holding, nor any of their affiliates (as
defined in Rule 501(b) of Regulation D) will, directly or through any agent,
sell, offer for sale, solicit offers to buy or otherwise negotiate in respect
of, any security (as defined in the Securities Act), that is or will be
integrated with the sale of the New Notes in a manner that would require
registration of the New Notes under the Securities Act.

4.5 No General Solicitation. None of Primus, Holding or any of their affiliates
or any other person acting on its or their behalf (other than the Holders and
their affiliates, as to which no covenant is given) will solicit offers for, or
offer or sell, the New Notes by means of any form of general solicitation or
general advertising within the meaning of Rule 502(c) of Regulation D or in any
manner involving a public offering within the meaning of Section 4(2) of the
Securities Act.

4.6 Actions of Holding. Primus shall cause Holding to take such actions, and
enter into the Transaction Documents, as applicable, as are necessary to satisfy
Primus’s obligations under this Agreement.

5. Conditions to Closing.

5.1 Conditions to the Obligations of each Holder. The obligations of each Holder
to close the Purchase are subject to the fulfillment on or before the Closing
Date of the following:

g. No Injunction or Proceeding

As of the Closing, there shall be no injunction, stay or restraining order in
effect with respect to the transactions provided for herein and there shall not
be pending any action, proceeding or investigation involving such Holder
challenging or seeking damages from such Holder in connection with the Purchase
or seeking to restrain or prohibit the consummation of the Purchase.

h. Accuracy of Representations

The representations and warranties made by Primus and Holding in this Agreement
shall have been accurate in all material respects as of the date of this
Agreement and shall be accurate in all material respects as of the Closing Date
as if made on the Closing Date (except those qualified by Material Adverse
Affect, which shall be accurate in all respects).

i. Performance

The covenants and obligations that each of Primus and Holding is required to
comply with or to perform pursuant to this Agreement at or prior to the Closing
shall have been complied with and performed in all material respects.

 

6



--------------------------------------------------------------------------------

j. Execution and Delivery of Transaction Documents

The Transaction Documents shall have been executed and delivered by all parties
thereto (other than the Holders) and delivered to the Holder.

k. PORTAL and DTC

Primus shall have arranged for the New Notes to be designated PORTAL Market
securities in accordance with the rules and regulations adopted by the NASD
relating to trading in the PORTAL Market and for the New Notes to be eligible
for clearance and settlement through the Depositary Trust Company.

l. Opinion

Skadden, Arps, Slate, Meagher & Flom LLP, counsel for Primus, shall have
furnished to the Holders, their written opinion, dated the Closing Date and
addressed to the Holders, in form and substance customary and appropriate for a
transaction of this type and reasonably satisfactory to the Holders.

i. Approval of Charter Amendments

One or both of the amendments to Primus’s Charter described above shall have
been approved by the requisite votes of Primus’s stockholders.

j. Closing of New Note Exchange

At least $46,000,000 of the Old Notes shall have been submitted for exchange by
Holders for New Notes, and at least $21,200,000 principal amount of New Notes in
the aggregate shall have been purchased by the Holders.

5.2 Conditions to the Obligations of Primus. The obligations of Primus and
Holding to close the Purchase are subject to the fulfillment on or before the
Closing Date of the following:

f. No Injunction or Proceeding

As of the Closing, there shall be no injunction, stay or restraining order in
effect with respect to the transactions provided for herein and there shall not
be pending any action, proceeding or investigation challenging or seeking
damages in connection with the Purchase or seeking to restrain or prohibit the
consummation of the Purchase.

g. Accuracy of Representations

The representations and warranties made by each Holder in this Agreement shall
have been accurate in all material respects as of the date of this Agreement and
shall be accurate in all material respects as of the Closing Date as if made on
the Closing Date.

 

7



--------------------------------------------------------------------------------

h. Performance

The other covenants and obligations that each Holder is required to comply with
or to perform pursuant to this Agreement at or prior to such Closing shall have
been complied with and performed in all material respects.

i. Execution and Delivery of Transaction Documents

The Transaction Documents shall have been executed and delivered by all parties
thereto (other than Primus and Holding) and delivered to Primus.

j. Approval of Charter Amendments

One or both of the amendments to Primus’s Charter described above shall have
been approved by the requisite votes of Primus’s stockholders.

g. Closing of New Note Exchange

At least $46,000,000 of the Old Notes shall have been submitted for exchange by
Holders for New Notes, and at least $21,200,000 principal amount of New Notes in
the aggregate shall have been purchased by the Holders.

6. Termination

6.1 By Mutual Consent. This Agreement may be terminated at any time prior to the
Closing Date by the mutual written consent of Primus and the Holder.

6.2 By Holder. This Agreement may be terminated by the Holder, upon a material
breach of any representation, warranty, covenant or agreement on the part of
Primus or Holding set forth in this Agreement, such that the conditions set
forth in Section 5.1(b) or 5.1(c) would not be satisfied and in such case not
less than ten (10) business days after written notice of such breach by the
Holders to Primus or Holding if Primus or Holding has not cured such breach.

6.3 By Primus. This Agreement may be terminated by Primus, upon a material
breach of any representation, warranty, covenant or agreement on the part of any
Holder set forth in this Agreement, such that the conditions set forth in
Section 5.2(b) or Section 5.2(c) would not be satisfied and in such case not
less than ten (10) business days after written notice of such breach by Primus
to the Holder(s) if such Holder has not cured such breach.

6.4 Failure to Close. If the Closing does not occur by June 30, 2006, then any
Holder or Primus may terminate this Agreement by delivery of written notice of
termination to the other parties hereto; provided, however, any party that is in
material breach of this Agreement shall not have the right to terminate this
Agreement pursuant to this Section 6.4.

 

8



--------------------------------------------------------------------------------

6.5 Effect of Termination. If this Agreement is terminated as provided in this
Section 6, then this Agreement will forthwith become null and void and there
will be no liability on the part of any party hereto to any other party hereto
or any other person or entity in respect thereof, provided that: (i) the
obligations of the parties described in Section 7.3 will survive any such
termination; and (ii) no such termination will relieve any party from liability
for breach of its obligations under this Agreement, and in such event the other
parties shall have all rights and remedies available at law or equity, including
the right of specific performance against such party.

7. Miscellaneous.

7.1 Governing Law. This Agreement shall be governed in all respects by the
internal laws of the State of New York without regard to principles of conflicts
of law or choice of law.

7.2 Further Assurances; Additional Documents. The parties shall take any actions
and execute any other documents that may be necessary or desirable to the
implementation and consummation of this Agreement upon the reasonable request of
the other party.

7.3 Fees and Expenses. Each party shall be responsible for its own fees and
expenses incurred in connection with this Agreement.

7.4 Severability. If any term or provision of this Agreement is determined by a
court of competent jurisdiction to be invalid, illegal or incapable of being
enforced by any rule of law or public policy, all other terms and provisions of
this Agreement shall nevertheless remain in full force and effect so long as the
economic or legal substance of the transactions contemplated hereby is not
affected in any manner materially adverse to any party. Upon determination that
any term or other provision of this Agreement is invalid, illegal or incapable
of being enforced, the parties hereto shall negotiate in good faith to attempt
to agree on a modification of this Agreement so as to effect the original intent
of the parties as closely as possible to the fullest extent permitted by law in
an acceptable manner to the end that the transactions contemplated hereby are
fulfilled to the greatest extent possible.

7.5 Entire Agreement. This Agreement, the Confidentiality Agreement and the
other Transaction Documents represent the entire agreement and understandings
between the parties concerning the Purchase and the other matters described
therein and supersedes and replaces any and all prior agreements and
understandings.

7.6 No Oral Modification. This Agreement may only be amended in writing signed
by Primus, Holding and by each Holder.

7.7 Notices. All notices, requests and other communications hereunder shall be
in writing and shall be deemed to have been duly given at the time of receipt if
delivered by hand, by reputable overnight courier or by facsimile transmission
(with receipt of successful and full transmission) to the applicable parties
hereto at the address stated on the signature pages hereto or if any party shall
have designated a different address or facsimile number by notice to the other
party given as provided above, then to the last address or facsimile number so
designated.

 

9



--------------------------------------------------------------------------------

7.8 Submission to Jurisdiction. Each of the parties hereto (a) consents to
submit itself to the exclusive jurisdiction of the courts of the State of New
York, located in New York County and the United States District Court for the
Southern District of New York in the event any dispute arises out of this
Agreement or any of the transactions contemplated hereby, (b) agrees that it
will not attempt to deny or defeat such personal jurisdiction by motion or other
request for leave from any such court and (c) agrees that it will not bring any
action relating to this Agreement or any of the transactions contemplated hereby
in any court other than a federal or state court sitting in the State of New
York.

7.9 EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHTS TO
TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

7.10 Counterparts. This Agreement may be executed in one or more counterparts
each of which shall be deemed an original and all of which together shall
constitute one instrument. Facsimile signatures shall constitute original
signatures.

CERTAIN DEFINITIONS

Definitions. For purposes of this Agreement, the following terms shall have the
following meanings:

“Governmental Authority” means the United States of America, any state,
commonwealth, territory or possession of the United States of America, any
foreign state and any political subdivision or quasi governmental authority of
any of the same, including any court, tribunal, department, commission, board,
bureau, agency, county, municipality, province, parish or other instrumentality
of any of the foregoing.

“Legal Requirement” means applicable common law and any statute, ordinance, code
or other law, rule, regulation, order, technical or other written standard,
requirement, policy or procedure enacted, adopted, promulgated, applied or
followed by any Governmental Authority, including any judgment or order and all
judicial decisions applying common law or interpreting any other Legal
Requirement, in each case, as amended.

“Lien” means any security interest, any interest retained by the transferor
under a conditional sale or other title retention agreement, mortgage, lien,
pledge, option, encumbrance, adverse interest, constructive exception to, defect
in or other condition affecting title or other ownership interest of any kind,
which constitutes an interest in or claim against property, whether or not
arising pursuant to any Legal Requirement.

“Material Adverse Effect” means a material adverse effect on (i) the business or
condition (financial or otherwise) of Primus and its direct and indirect
subsidiaries, taken as a whole, (ii) the ability of Primus or Holding to perform
its obligations under this Agreement or (iii) the ability of Holding to issue
the New Notes in accordance with the terms of this Agreement.

 

10



--------------------------------------------------------------------------------

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations thereunder.

“Transaction Documents” means this Agreement and the other documents and
instruments to be executed and delivered in connection herewith at or prior to
the Closing, including without limitation the New Notes and the registration
rights agreement and the indenture as contemplated by Section 1.4 of this
Agreement.

 

11



--------------------------------------------------------------------------------

PRIMUS’S SIGNATURE PAGE TO PURCHASE AGREEMENT

IN WITNESS WHEREOF the parties have executed this Agreement on the date set
forth below.

 

   “PRIMUS” Dated:                     , 2006    Primus Telecommunications
Group, Incorporated    By:  

 

   Name:  

 

   Its:  

 

Notice Address:     

Primus Telecommunications Group, Incorporated

7901 Jones Branch Drive, Suite 900

McLean, VA 22102

Facsimile: (703) 902-2814

Attn: John F. DePodesta

  

With a copy to:

Skadden, Arps, Slate, Meagher & Flom LLP

333 West Wacker Drive, Suite 2300

Chicago, IL 60606

Facsimile: (312) 407-0411

Attn: Peter Krupp, Esq.

 

12



--------------------------------------------------------------------------------

HOLDING’S SIGNATURE PAGE TO PURCHASE AGREEMENT

IN WITNESS WHEREOF the parties have executed this Agreement on the date set
forth below.

 

  “HOLDING” Dated:                     , 2006   Primus Telecommunications
Holding, Inc.   By:  

 

  Name:  

 

  Its:  

 

Notice Address:    

Primus Telecommunications Group, Incorporated

7901 Jones Branch Drive, Suite 900

McLean, VA 22102

Facsimile: (703) 902-2814

Attn: John F. DePodesta

 

With a copy to:

Skadden, Arps, Slate, Meagher & Flom LLP

333 West Wacker Drive, Suite 2300

Chicago, IL 60606

Facsimile: (312) 407-0411

Attn: Peter Krupp, Esq.

 

13



--------------------------------------------------------------------------------

HOLDER’S SIGNATURE PAGE TO PURCHASE AGREEMENT

 

  “Holder”  

 

 

Dated:                     , 2006   Holder Name   By:  

 

  Name:  

 

  Its:  

 

 

14



--------------------------------------------------------------------------------

SCHEDULE I

Title of Old Notes to be Exchanged: 3.75% Convertible Senior Notes due 2010

 

     Column I -
Principal
Amount of Old
Notes to be
Exchanged by
Holder
Pursuant to
Section 1 in the
Senior Notes
Exchange
Agreement    Column II —
Principal
Amount of New
Notes to be
received in
exchange for
Old Notes    Column III —
Amount of
Cash in lieu
of fractional
interest in
New Notes    Column IV –
Amount of
Cash to be
tendered by
Holder in
Purchase of
New Notes    Column V –
Principal
Amount of New
Notes to be
Purchased for
cash Pursuant
to Section 1 in
the Senior
Notes Purchase
Agreement

Holder

              

All Holders

              

 

15



--------------------------------------------------------------------------------

EXHIBIT A

[TERM SHEET]

 

16



--------------------------------------------------------------------------------

EXHIBIT B

Registration Rights

We have agreed to file with the SEC, at our expense, the shelf registration
statement covering resales by holders of the new Notes and the common stock
issuable upon conversion of the Notes. Such registration rights shall be for the
benefit of the Holder. Under the terms of the registration rights agreement, we
agreed to use our reasonable best efforts to:

 

  •   file such shelf registration statement with the SEC within 45 days after
the earliest date of original issuance of any of the Notes;

 

  •   cause such registration statement to become effective as promptly as is
practicable, but in no event later than 180 days after the earliest date of
original issuance of any of the Notes; and

 

  •   keep the registration statement effective for a period (the “registration
period”) from the date such registration statement is declared effective by the
SEC until such date that is the earlier of (1) the date as of which all the
Notes or the common stock issuable upon conversion of the Notes have been sold
either under Rule 144 under the Securities Act (or any similar provision then in
force) or pursuant to the shelf registration statement; (2) the date on which
there are no outstanding registrable securities; and (3) the date that is two
(2) years from such date.

We also agree to notify each registered holder when the shelf registration
statement has become effective and take certain other actions as are required to
permit unrestricted resales of the Notes and the common stock issuable upon
conversion of the Notes. If a shelf registration statement covering the Notes
and common stock is not effective, they may not be sold or otherwise transferred
except pursuant to an exemption from registration under the Securities Act and
any other applicable securities laws or in a transaction not subject to those
laws.

Registration Default:

If,

 

  •   on the 45th day following the earliest date of original issuance of any of
the Notes, the shelf registration statement had not been filed with the SEC; or

 

  •   on the 180th day following the earliest date of original issuance of any
of the Notes, the shelf registration statement was not declared effective;

Liquidated damages will accrue on the Notes, from and including the day
following the registration default to but excluding the earlier of (i) the day
after the end of the registration period and (ii) the day on which the
registration default has been cured. Liquidated damages will

 

17



--------------------------------------------------------------------------------

be paid semi-annually in arrears, with the first semi-annual payment due on the
first interest payment date, as applicable, following the date on which such
liquidated damages begin to accrue, and will accrue at a rate equal to:

 

  •   1.00% per annum of the accreted principal amount for the first 90 days
following such registration default; and

 

  •   1.50% per annum of the accreted principal amount after the first 90 days
following such registration default;

In no event will liquidated damages relating to the resale registration
statement accrue at a rate per annum exceeding 1.50%. Liquidated damages will be
computed on the basis of a 360-day year composed of twelve 30-day months. If a
holder has converted some or all of its Notes into common stock, the holder will
be entitled to receive equivalent amounts based on the accreted principal amount
of the Notes converted. A holder’s right to liquidated damages shall be its sole
remedy in the event of a registration default.

[Holder’s] (the “Selling Securityholder”) agreement to these terms does not
constitute permission to identify the Selling Securityholder as an underwriter
in the Shelf Registration Statement or any amendment thereto. We only consent to
the inclusion of the following language in the Shelf Registration Statement:
“Any selling securityholder that is a broker-dealer may be deemed to be an
underwriter with respect to the securities it sells pursuant to the prospectus.”

 

18